Case 1:21-cv-01260-PAB Document 3 Filed 05/07/21 USDC Colorado Page 1 of 5




       EXHIBIT B
Case 1:21-cv-01260-PAB Document 3 Filed 05/07/21 USDC Colorado Page 2 of 5




                                                     DATE FILED: April 6, 2021
                                                     CASE NUMBER: 2021CV166
Case 1:21-cv-01260-PAB Document 3 Filed 05/07/21 USDC Colorado Page 3 of 5
Case 1:21-cv-01260-PAB Document 3 Filed 05/07/21 USDC Colorado Page 4 of 5
Case 1:21-cv-01260-PAB Document 3 Filed 05/07/21 USDC Colorado Page 5 of 5
